Allowability Notice
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 2, 5, 8 and 22 are sufficient to overcome the 112 rejections from the previous action.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 20-21 directed to species non-elected without traverse.  Accordingly, Claims 20-21 have been canceled.
 
Claims 2-13, 15-19 and 22-25 are pending, Claims 1, 14, and 20-21 are canceled.

Response to Arguments
Applicant argues the 103 rejection, on pages 10-11, in view of Li (US 2008/0167628) in view of Jang (US 7074231) and Vidovich (US 2013/0158396), stating that the prior art allegedly doesn’t teach “the elongate shaft is biased to be relaxed in the first configuration” which applicant argues would not occur because Li allegedly teaches “the pull wire within the shaft would prevent the shaft from relaxing into the curved orientation without using the tool”. The examiner has fully considered applicant’s argument, and agrees that the catheter is not curved in the first (relaxed) configuration. See allowable subject matter below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding Claim 23 line 2, “the catheter” has been amended to be “the catheter body”. 
Authorization for this examiner’s amendment was given in an interview with PAUL STELLMAN on 02/14/2022.

Allowable Subject Matter
Claims 2-13, 15-19 and 22-25 are allowed.
Regarding Claim 2, the closest prior art on record, Li et al., (US 2008/0167628) in view of Jang (US 7074231) and Vidovich (US 2013/0158396), while disclosing a catheter system with catheter body having an angle of curvature, first opening, and sheath, does not disclose or render obvious, alone or in combination with the other prior art of record, where the catheter body is biased so as to be relaxed in the first configuration. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Claims 3-7 depend upon Claim 2, therefore are allowable.

Regarding Claim 8, the closest prior art on record, Li et al., (US 2008/0167628) in view of Jang (US 7074231) and Vidovich (US 2013/0158396), while disclosing a catheter system with does not disclose or render obvious, alone or in combination with the other prior art of record, where the catheter body is biased so as to be relaxed in the first configuration. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Claims 9-13, 15-19 and 22-25 depend upon Claim 8, therefore are considered allowable.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783